                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MARIA KARLA TERRAZA, Individually              Case No. 16-cv-03994-JST
                                           and On Behalf of the Safeway 401(k) Plan,
                                   8                                                      ORDER GRANTING IN PART AND
                                                         Plaintiff,                       DENYING IN PART SAFEWAY
                                   9                                                      DEFENDANTS’ MOTIONS FOR
                                                  v.                                      SUMMARY JUDGMENT; ORDER
                                  10                                                      DENYING AS MOOT DEFENDANT
                                           SAFEWAY INC., et al.,                          AON HEWITT’S MOTION FOR
                                  11                                                      RECONSIDERATION
                                                         Defendants.
                                  12                                                      Re: ECF Nos. 144, 222
Northern District of California
 United States District Court




                                           DENNIS M. LORENZ, Individually and On
                                  13       Behalf of All Others Similarly Situated,
                                                                                          Case No. 16-cv-04903-JST
                                  14                     Plaintiff,
                                  15              v.                                      Re: ECF No. 95

                                  16       SAFEWAY INC., et al.,
                                  17                 Defendants.

                                  18
                                               Now before the Court are Safeway’s1 motions for summary judgment in the Terraza and
                                  19
                                       Lorenz actions. TECF No. 144; LECF No. 95.2 Because the issues in the two motions (and cases)
                                  20
                                       overlap substantially, the Court issues a single order regarding both motions. The Court also
                                  21
                                       resolves issues it left unaddressed in a prior order concerning the summary judgment motion of
                                  22

                                  23

                                  24
                                       1
                                         In the Terraza action, “Safeway” refers here collectively to Defendants Safeway Inc., the
                                       Safeway Benefit Plans Committee, Peter J. Bocian, David F. Bond, Michael J. Boylan, Robert B.
                                  25   Dimond, Laura A. Donald, Dennis J. Dunne, Robert L. Edwards, Bradley S. Fox, Bernard Hardy,
                                       Russell M. Jackson, Peggy Jones, Suz-Ann Kirby, Robert Larson, Melissa C. Plaisance, Paul
                                  26   Rowan, and Andrew J. Scoggin. In the Lorenz action, “Safeway” refers here to Safeway Inc. and
                                       the Safeway Benefit Plans Committee.
                                  27

                                  28
                                       2
                                         The Court uses the abbreviations “TECF” to refer to documents on the Court’s electronic docket
                                       for the Terraza case and “LECF” for those on the electronic docket for the Lorenz case.
                                   1   Defendant Aon Hewitt Investment Consulting, Inc. (“Aon”) in the Terraza action. TECF No.

                                   2   220.3

                                   3                      SAFEWAY’S MOTIONS FOR SUMMARY JUDGMENT

                                   4           Genuine disputes of material fact prevent the Court from granting judgment to Safeway on

                                   5   the majority of the issues it raises, for the reasons set forth below:

                                   6           Alleged Failure to Introduce Evidence of Causation. Safeway moves for summary

                                   7   judgment on the grounds that “Plaintiff has not established a causal link between any specific

                                   8   alleged breach and loss to the [Safeway 401(k)] Plan.” TECF No. 144 at 16. There is a triable

                                   9   dispute of fact about whether the Safeway Benefit Plans Committee (“BPC”) discharged its duty

                                  10   of prudence in monitoring and, in some cases, selecting assets for the Plan. Terraza contends,

                                  11   based on expert opinion, that Safeway should have “applied a conservative approach of

                                  12   monitoring the Plan’s investment options based on a top-quartile criterion and removing
Northern District of California
 United States District Court




                                  13   investment options with six quarters of cumulative underperformance.” TECF No. 163 at 12. The

                                  14   Court will decide after considering the testimony whether the BPC’s failure to adhere to this

                                  15   standard was imprudent. If it was, then the Court will determine whether there were comparable

                                  16   assets the BPC could have offered Plan participants that would have performed better. Terraza has

                                  17   identified such assets; whether they are fair comparators is an issue the Court will resolve at trial.

                                  18   Safeway’s argument that Terraza’s case “is premised entirely on . . . hindsight” misses the point.

                                  19   TECF No. **** at ***. As they did in their motion to dismiss, the Safeway Defendants again

                                  20   conflate the principle that investment decisions should not be evaluated based on information

                                  21   available after the decision is made with the need to use historic information available at the time

                                  22   the decision was made. As the Court stated in its order denying that motion:

                                  23                  While it is true that “we judge a fiduciary’s actions based upon
                                                      information available to the fiduciary at the time of each investment
                                  24                  decision and not from the vantage point of hindsight,” [Pension Ben.
                                                      Guar. Corp. ex rel. St. Vincent Catholic Med. Centers Ret. Plan v.
                                  25                  Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 716 (2d Cir. 2013)
                                                      (internal citations and quotation marks omitted)], a fiduciary also
                                  26                  “has a continuing duty of some kind to monitor investments and
                                  27

                                  28
                                       3
                                        Aon recently moved for reconsideration based on the Court’s omission of these issues in its
                                       order. TECF No. 222.
                                                                                     2
                                                      remove imprudent ones” that “exists separate and apart from the
                                   1                  trustee’s duty to exercise prudence in selecting investments at the
                                                      outset.” Tibble [v. Edison Int’l, 135 S. Ct. 1823, 1828-29 (2015)].
                                   2                  And Terraza alleges that “[a]ll of this information [regarding the
                                                      challenged funds’ underperformance] was known and/or available to
                                   3                  Defendants each and every year during the pertinent period when
                                                      they maintained this costly and unreasonable investment option in
                                   4                  the Plan.” [ECF No. 37] ¶¶ 61-68.
                                   5   Terraza v. Safeway Inc., 241 F. Supp. 3d 1057, 1076 (N.D. Cal. 2017). Accordingly, summary

                                   6   judgment on this issue must be denied.

                                   7          Plaintiffs’ Claims that Selection of the JPMorgan Target Date Funds (“JPM TDFs”)

                                   8   Violated the Duties of Loyalty and Prudence. Safeway asserts that Terraza “cannot prove that the

                                   9   Safeway Defendants beached their duties of loyalty because she does not present any evidence –

                                  10   or allegations – that the Safeway Defendants gained any benefit at the expense of Plan

                                  11   participants, or acted under a conflict of interest.” TECF No. 144 at 7-8. Safeway argues as to the

                                  12   Lorenz complaint that “there is no evidence suggesting that the Committee’s process in selecting
Northern District of California
 United States District Court




                                  13   or retaining the JPM TDFs was imprudent.” LECF No. 95 at 19. To the contrary, there is

                                  14   evidence from which the inference can be drawn that the BPC accepted JPM’s proposal to replace

                                  15   certain of the Plan’s investment options to shift the responsibility for payments for recordkeeping

                                  16   services from Safeway to the Plan. Specifically, after analyzing JPM’s proposal, Aon informed

                                  17   the BPC that the Plan’s revenue-sharing component had been insufficient to offset JPM’s

                                  18   recordkeeping fees in past quarters and, as a result, that Safeway may soon be required to make

                                  19   direct payments to JPM to pay for the shortfall unless the BPC accepted JPM’s proposal. As the

                                  20   Court has stated in other orders, there is a dispute of fact about whether this prospect actually

                                  21   motivated the BPC; that issue will be resolved at trial.

                                  22          Allegations that the Plan Overpaid for Recordkeeping Fees. Safeway moves for summary

                                  23   judgment on the issue of the Plan’s recordkeeping fees, arguing that “[t]he record is . . . devoid of

                                  24   any admissible evidence in support of Plaintiff’s allegations that the recordkeeping fees paid by

                                  25   the Plan were unreasonable.” TECF No. 144 at 8. Safeway’s argument rests on the contention

                                  26   that the testimony of Plaintiff’s expert Roger L. Levy is inadmissible. Id. at 12. But since the

                                  27   Court has ruled that Levy’s testimony is admissible, TECF No. 202, the basis for this argument

                                  28   collapses. Safeway also argues that Plaintiff’s claim “ignores that the Committee successfully
                                                                                         3
                                   1   renegotiated the Plan’s recordkeeping fees to lower the costs throughout the relevant time period.”

                                   2   TECF No. 144 at 8. That the fees were lowered by some amount during the relevant period does

                                   3   not establish as a matter of law that Safeway discharged its duty of prudence or that it reasonably

                                   4   might have, and should have, obtained the same services at lower cost. For example, in a January

                                   5   2012 presentation, Aon informed the BPC that the “Plan’s administrative costs ($65 per

                                   6   participant) are slightly above those of the median plan in the Best-Fit Universe ($56 per

                                   7   participant)” of comparable plans. TECF No. 152-2 at 11. The Court can determine at trial what

                                   8   duty the BPC had to investigate lower recordkeeping fees, whether it discharged that duty, and

                                   9   what options were available to it.

                                  10          Chesapeake and Interest Income Funds. As Safeway correctly points out, Terraza did not

                                  11   plead breach or loss related to the Chesapeake or Interest Income Funds. Plaintiff does mention

                                  12   the Interest Income Fund in her second amended complaint (“SAC”), but only to note that it is one
Northern District of California
 United States District Court




                                  13   of the funds offered by the Plan, or to state that she did not have information about “the

                                  14   actual/effective fees charged by the Interest Income Fund.” TECF No. 72 ¶ 54. The word

                                  15   “Chesapeake” does not appear in the SAC at all.

                                  16          In response, Terraza affirmatively disclaims any obligation to identify the particular funds

                                  17   she challenges in her complaint. She states that her complaint “did not allege that Defendants

                                  18   engaged in any prohibited transaction with respect to a specific investment option; instead,

                                  19   Plaintiff alleged that Defendants generally “fail[ed] to monitor the investments in the Plan to

                                  20   ensure that they provided adequate available returns and were not excessively priced, as were the

                                  21   vast majority of the investments in the Plan.” TECF No. 163 at 26 (quoting TECF No. 72 ¶ 49).

                                  22   She argues that “[t]his short and plain statement was sufficient to put Defendants on notice that

                                  23   plaintiffs alleged defendants had breached their duty to monitor the Plan’s investment options as a

                                  24   whole; the Plan investment options identified in the complaint were illustrative.” Id. (internal

                                  25   quotation marks omitted).

                                  26          Terraza’s argument is strikingly similar to the one Judge Wilson rejected in Tibble v.

                                  27   Edison Int’l, 639 F. Supp. 2d 1122, 1127 (C.D. Cal. 2009) (“Tibble II”). In that case, “Plaintiffs’

                                  28   only allegation in the Complaint [was] that Defendants breached their fiduciary duties by
                                                                                         4
                                   1   ‘engaging in, and causing the Plan to engage in, prohibited transactions in violation of ERISA

                                   2   § 406,’” a “conclusory statement [that] does not identify any specific transactions or identify

                                   3   which fiduciary was supposedly responsible for entering into the transaction.” Id. at 1127

                                   4   (citation omitted). The court granted summary judgment, finding that the prohibited transactions

                                   5   claims “fail[ed] because Plaintiffs did not sufficiently allege the[] claims in the Second Amended

                                   6   Complaint.” Id. Similarly, here, it is not sufficient for Terraza’s complaint to state that

                                   7   Defendants have breached their fiduciary duties but leave them to guess the funds as to which the

                                   8   breach allegedly occurred. Nor is it sufficient to suggest that because the Interest Income Fund

                                   9   was mentioned in a different capacity, Defendants were on notice that it was the basis of a claim

                                  10   for breach of fiduciary duty. Terraza mentions several funds in her complaint that are not the

                                  11   subject of criticism, so mere mention of a fund puts no one on notice. E.g., TECF No. 72 ¶ 54

                                  12   (listing the Interest Income Fund, the PIMCO Bond Fund, the JPMCB SmartRetirement Passive Blend
Northern District of California
 United States District Court




                                  13   2025C-20 Fund, the Dodge & Cox Stock Fund, the Wells Fargo Advantage Large Cap Growth-Inst

                                  14   Fund, the Emerald Growth-Inst. Fund, the RS Small Cap Value Portfolio Fund, the SSgA S&P500

                                  15   Indx-NL-A Fund, Safeway Co. Stock, and the American Funds EuroPacific Growth-R5 Fund).

                                  16   Simply mentioning a fund is not enough to put that fund’s performance at issue.

                                  17          Terraza also quotes this Court’s order denying a motion to dismiss a prior version of the

                                  18   operative complaint. TECF No. 163 at 26. There, the Court said that to state a claim for breach of

                                  19   fiduciary duty, “a complaint does not need to contain factual allegations that refer directly to the

                                  20   fiduciary’s knowledge, methods, or investigations at the relevant times,” and that “the court may

                                  21   be able to reasonably infer from the circumstantial factual allegations that the fiduciary’s decision-

                                  22   making process was flawed.” Terraza, 241 F. Supp. 3d at 1070. This passage addressed the level

                                  23   of detail required to plead a fiduciary’s “knowledge, methods, or investigations,” not whether a

                                  24   plaintiff is required to identify a particular Plan asset. The Court’s prior order does not assist

                                  25   Terraza.

                                  26          Accordingly, the Court grants Safeway’s motion as to the Chesapeake and Interest Income

                                  27   Funds because the SAC does not allege that either fund was either imprudently selected or

                                  28   retained.
                                                                                          5
                                   1                           AON’S MOTION FOR SUMMARY JUDGMENT

                                   2          The Court’s prior order denying Aon’s motion for summary judgment in the Terraza

                                   3   action, TECF No. 220, did not address Aon’s arguments regarding the Chesapeake or Interest

                                   4   Income Funds. As to those funds, Aon’s motion is now granted. Its motion for reconsideration,

                                   5   TECF No. 222, is denied as moot.

                                   6                                           CONCLUSION

                                   7          Safeway’s motions for summary judgment are granted with respect to the Chesapeake and

                                   8   Interest Income Funds. In all other respects, Safeway’s motions are denied. The Court also

                                   9   supplements its prior order regarding Aon’s motion for summary judgment by granting the motion

                                  10   in Aon’s favor as to the Chesapeake and Interest Income Funds.

                                  11          IT IS SO ORDERED.

                                  12   Dated: April 12, 2019
Northern District of California
 United States District Court




                                                                                     ______________________________________
                                  13
                                                                                                   JON S. TIGAR
                                  14                                                         United States District Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
